This suit filed June 1, 1971, involves the removal on charges of plaintiff from her civilian position with the Air Force. Alleging that the removal was improper, plaintiff seeks reinstatement, recovery of back salary, interest, etc. Plaintiff contested the removal administratively; the Civil Service Commission Board of Appeals and Eeview sustained the removal on June 3, 1965. This case comes before the court on defendant’s motion for summary judgment. Upon consideration thereof, without oral argument, the court concludes that plaintiff’s alleged claim is barred under the doctrine of laches (see Grisham v. United States, 183 Ct. Cl. 657, 662-64, 392 F. 2d 980, 983-84 (1968), cert. denied, 393 U.S. 438; Gerstein v. United States, 176 Ct. Cl. 633, 364 F. 2d 850 (1966); and Alpert v. United States, 161 Ct. Cl. 810, 820-21 )1963)). On October 27, 1972, by order, the court granted defendant’s motion and dismissed the petition.